UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                         TOZZI, CAMPANELLA, and CELTNIEKS
                                Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                             Specialist SANGJAE YOU
                           United States Army, Appellant

                                    ARMY 20140039

                          Headquarters, 7th Infantry Division
                            David L. Conn, Military Judge
              Lieutenant Colonel Michael S. Devine, Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Captain Amanda R. McNeil, JA (on brief).
Lieutenant Colonel Charles D. Lozano, JA; Major Aaron R. Inkenbrandt, JA;
Captain Amanda R. McNeil, JA (on reply brief).

For Appellee: Major A.G. Courie III, JA; Major Daniel D. Derner, JA; Major Daniel
M. Goldberg, JA (on brief).


                                       29 June 2015

                               ---------------------------------
                                SUMMARY DISPOSITION
                               ----------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of one specification of absence without leave, nine
specifications of larceny of property of a value less than $500.00 , and three
specifications of burglary in violation of Articles 86, 121, and 129, Uniform Code of
Military Justice, 10 U.S.C. §§ 886, 921, 929 (2012) [hereinafter UCMJ]. The
military judge sentenced appellant to a bad-conduct discharge, confinement for ten
months, forfeiture of $1,000.00 pay per month for ten months, and reduction to the
grade of E-1. The convening authority approved only so much of the sentence as
provided for a bad-conduct discharge, confinement for six months, forfeiture of
$1,000.00 pay per month for ten months, and reduction to the grade of E-1.

      This case is before the court for review u nder Article 66, UCMJ. Appellate
counsel raises one assignment of error, and appellant personally raises matters
YOU—ARMY 20140039

pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). The as signed
error warrants discussion but no relief. Those matters raised pursuant to Grostefon
are without merit.

       Before dawn on 9 July 2013, appellant broke into building 6D21 at Joint Base
Lewis-McChord and stole electronic devices (an Apple iPhone 5, an Apple iPhone
4S, an HTC One cellular telephone, and an Apple iPad) belonging to four Reserve
Officer Training Corps cadets as they slept in the open-bay barracks. The
government charged appellant with four specifications of larceny of property valued
under $500.00 for each item he stole from the cadets in building 6D21 that night
(Specifications 2, 3, 5, and 8 of Charge I). At trial, appellant pleaded guilty to all
four specifications under the terms of his pretrial agreement, which included a
“waive all waivable motions” clause. During the providence inquiry, the military
judge discussed the motions waiver provision with appellant and his defense
counsel, but did not specifically cover unreasonable multiplication of charges .
When asked, defense counsel stated there were no motions he would make.

       The assigned error alleges the military judge erred by failing to dismiss sua
sponte Specifications 3, 5, and 8 of Charge I as an unreasonable multiplication of
charges with Specification 2 of the same charge . Specifically, appellate counsel
asserts the items charged in these specifications constitute one larceny committed at
substantially the same time and place, and requests that this court dismiss
Specifications 3, 5, and 8 of Charge I. See Manual for Courts-Martial, United
States (2012) ed., pt. IV, ¶ 46.(c)(1)(i)(ii) [hereinafter MCM] (“When a larceny of
several articles is committed at substantially the same time and place, it is a single
larceny even though the articles belong to different persons.”). The government,
citing United States v. Gladue, 67 M.J. 311 (C.A.A.F. 2009), argues this court
should hold appellant to the “waive all waivable motions” clause in his pretrial
agreement and find appellant has waived the issue of unreasonable multiplication of
charges. In a reply brief, appellate counsel concludes that this court must address
the issue of ineffective assistance of counsel if we find defense counsel waived
unreasonable multiplication of charges at trial.

      Pleading to the specifications as charged and waiving a potential motion for
unreasonable multiplication of charges effectively reduced appellant’s maximum
possible term of confinement by three years . * Considering the terms of the pretrial
agreement clearly inured to the benefit of the appella nt in this case, and with no

*
  Applying the MCM subparagraph cited by appellate counsel, charging appellant
with one specification of violating Article 121 for the items he stole from the
sleeping cadets in building 6D21 would have exposed him to a maximum term of
confinement of five years for larceny of property other than military property of a
value of more than $500.00, instead of a total of two years confinement for four
specifications of larceny of property of a value of $500.00 or less, as charged.


                                           2
YOU—ARMY 20140039

indication from the record that appellant’s waiver was other than knowing and
voluntary, we decline to alter appellant’s waiver clause on the issue of unreasonable
multiplication of charges pursuant to our authority under Artic le 66(c), UCMJ. See
United States v. Quiroz, 55 M.J. 334, 338-39 (C.A.A.F. 2001) (citing United States
v. Claxton, 32 M.J. 159, 162 (C.M.A. 1991)); United States v. Powell, 49 M.J. 460,
464 (C.A.A.F. 1998). We find unreasonable multiplication of charges was waived.
Finally, we reject the notion that defense counsel provided ineffective assistance at
trial, as it is apparent the bargained for and agreed to deal was advantageous to the
appellant.

                                  CONCLUSION

       Upon consideration of the entire record, the fi ndings and sentence as approved
by the convening authority are AFFIRMED.

                                       FOR THE COURT:




                                       MALCOLM
                                       MALCOLM H.  H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       Clerk of Court
                                       Clerk of Court




                                          3